UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

Todd Kurtzhals,
Plaintiff, NOTICE OF APPEAL
Vv.
County of Dunn, Case No. 18-cv-247
Defendant.

 

Notice is hereby given that Todd Kurtzhals, Plaintiff, in the above-named matter, hereby
appeals to the United States Court of Appeals for the Seventh Circuit from the Opinion and Order,
and Judgment, entered on September 26, 2019, in favor of Defendant, County of Dunn, and against

Todd Kurtzhals, granting Defendant’s Motion for Summary Judgment and dismissal.

Dated: jof as/{4

 

 

“Peter M. Reinhardt

Attorney No. 1025187

2919 Schneider Avenue SE, P.O. Box 280
Menomonie, WI 54751-0280

(715) 235-9016
preinhardt@bakkenorman.com

Attorneys for Todd Kurtzhals

 
